Citation Nr: 9916277	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
establish service connection for a right shoulder condition 
secondary to residuals of a fracture to the acromioclavicular 
joint of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that no new and 
material evidence had been submitted to establish service 
connection. 

The case was previously before the Board in July 1997, at 
which time it was Remanded to afford the veteran copies of 
pertinent regulations pertaining to his appeal.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 1994, the 
RO denied the veteran entitlement to service connection for a 
right shoulder condition secondary to residuals of a fracture 
to the acromioclavicular joint of the left shoulder.

2.  That evidence associated with the claims file subsequent 
to the March 1994 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence submitted since the March 1994 rating decision, 
which denied entitlement to service connection for a right 
shoulder condition secondary to residuals of a fracture to 
the acromioclavicular joint of the left shoulder, is not new 
and material.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating decision of March 1994, the RO denied 
service connection for a right shoulder condition secondary 
to the veteran's service connected left shoulder disability.  
Accordingly, the rating decision became final.  38 U.S.C.A. 
§ 7105.  The basis for the March 1994 determination was the 
absence of competent evidence showing of a causal 
relationship between the service connected left shoulder 
disability and the claimed condition.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection is warranted when a nonservice-
connected condition is caused or aggravated by a service 
connected disability.  When a nonservice-connected disability 
is proximately due to or the result of a service-connected 
condition, such veteran will be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

However, a final decision has been previously rendered in 
this case as to entitlement to service connection on a 
secondary basis and cannot be reopened unless new and 
material evidence is presented.  38 U.S.C. §§ 5108, 7104; 
38 C.F.R. § 3.156.  In Elkins v. West, No. 97-1534 (U.S. Vet. 
App. February 17, 1999), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998): the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).  

Since the March 1994 rating, clinical records have been 
received relating to treatment for a variety of conditions 
ranging from a comminuted fracture of the right tibial 
plateau, a pulmonary embolus, cervical spondylosis, and other 
unrelated conditions dating back to the early 1970's.  Also 
submitted are clinical records noting some complaints 
relating to the right shoulder.  However, the latter records 
do not associate the claimed right shoulder condition to the 
veteran's service connected left shoulder condition.  

Some of the evidence is new, not being previously of record.  
That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim 
because it does not represent competent evidence of a nexus 
between the claimed condition and the veteran's service 
connected left shoulder.  Thus, it is not material.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current right 
shoulder condition relates to his service connected left 
shoulder does not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions), 
nor do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  The Board also notes the arguments which are 
advanced that the veteran's claim represents evidence of 
continuity of symptomatology.  Notwithstanding, without more, 
his statements are not competent evidence that relate the 
claimed condition to the service-connected disability.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Even if the evidence submitted was considered new and 
material, a veteran claiming entitlement to VA benefits has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well- grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
Court has defined "well-grounded claim" as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  Id.  A claim must be more than just an allegation; 
a claimant must submit supporting evidence. Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

Here, the RO first denied the right shoulder claim in March 
1994 because it was not well grounded due to the absence of a 
nexus to the service connected left shoulder disability.  
Evidence submitted since that decision still does not include 
competent evidence of an association between the two 
conditions.  As all the elements of a well grounded claim set 
out in Caluza v. Brown, 7 Vet. App. 489, 506 (1995), aff'd, 
78 F.3d. 604 (Fed. Cir. 1996) (table), are not present here, 
even if the Board presumed the credibility of the evidence 
and assumed the newly submitted evidence was material and 
reopened the claim, it is clear that the reopened claim would 
not be well grounded as a matter of law because of the clear 
absence from the total record of a required Caluza element.  
The Board views its discussion as sufficient to inform the 
veteran as to what is required to reopen his claim.


ORDER

New and material evidence not having been submitted to 
establish service connection for a right shoulder condition 
secondary to residuals of a fracture to the acromioclavicular 
joint of the left shoulder, the claim is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


